In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-12-00069-CR



             BILLY JOE SMITH, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 8th District Court
               Hopkins County, Texas
               Trial Court No. 0518106




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Billy Joe Smith was on deferred adjudication community supervision for the offense of

aggravated sexual assault of a child. The State filed a motion for adjudication and revocation,

alleging Smith failed to pay fees, fines, and costs assessed as part of his supervision and that he

violated the terms and conditions of his supervision by being in the direct presence of or having

personal contact with children. The trial court found the allegations true, adjudicated him guilty,

and sentenced him to life in prison.

       Based on the reasoning and analysis in our opinion in cause number 06-12-00065-CR,

issued on even date herewith, we overrule Smith’s points of error.

       We affirm the trial court’s judgment and sentence.



                                             Josh R. Morriss, III
                                             Chief Justice

Date Submitted:        January 10, 2013
Date Decided:          January 23, 2013

Do Not Publish




                                                2